--------------------------------------------------------------------------------

ASSIGNMENT AGREEMENT

 
Between

 
PUNA LITIHIUM CORPORATION
 
- and -

 
LI3 ENERGY, INC.

 
Dated as of March 12, 2010
 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENT
 
1.
INTERPRETATION
 
4
1.1
Definitions
 
4
1.2
Interpretation Clauses
 
5
2
ASSIGNMENT
 
6
3
CONSIDERATION
 
6
3.1
Price
 
6
3.2
Adjustment
 
6
3.3
Restrictions
 
6
3.4
Taxes
 
6
4.
ASSIGNOR’S REPRESENTATIONS AND WARRANTIES
 
6
4.1
Representations and Warranties
 
6
4.2
Representations and Warranties are of the Essence
 
10
4.3
Representations and Warranties to survive
 
10
5.
ASSIGNEE’S REPRESENTATIONS AND WARRANTIES
 
10
6.
NOTICE AND CONSENT
 
11
7.
CONDITIONS FOR PAYMENT
 
11
8.
INDEMNIFICATION
 
11
9.
CONFIDENTIALITY
 
11
10.
FURTHER ACTS
 
12
11.
NOTICE
 
12
12.
GOVERNING LAW
 
13
13.
JURISDICTION
 
13
14.
MISCELLANEOUS
 
13
14.1
Expenses
 
13
14.2
Entire Agreement
 
13
14.3
Severability
 
13
14.4
Waiver
 
13
14.5
Amendment to be in Writing
 
13
14.6
Counterparts
 
13
         
Annex “A” – Letter of Intent I
     
Annex “B” – Letter of Intent II
     
Annex “C” – Puna Letter of Intent
     
Annex “D” – Notice
     
Annex “E” – Escrow Agreement
   

 

 
 
2

--------------------------------------------------------------------------------

 
 
ASSIGNMENT AGREEMENT
 
THIS ASSIGNMENT AGREEMENT is made as of the 12th day of March, 2010
 
Between:
 
PUNA LITIHIUM CORPORATION
a corporation formed under the laws of the Province of Ontario, Canada.
 
(hereinafter called "Assignor")
 
- and -
 
LI3 ENERGY, INC.,
a corporation formed under the laws of Nevada
 
(hereinafter called "Assignee")
 
RECITALS
 
 
(a)
Lacus Minerals S.A. (“Lacus”) beneficially owns hundred percent (100%) interest
in the Lacus Properties (as defined herein) known as the Centenario Brine, the
Rincon Brine and Pocitos, all located in the region of Puna, Argentina.

 
 
(b)
Notoenergy S.A. (“Noto”) beneficially owns a one hundred percent (100%) interest
in the Noto Properties (as defined herein) known as the Cauchari brines, located
in the region of Puna, Argentina.

 
 
(c)
Assignor entered into a letter of intent dated November 23rd, 2009 with (i)
Lacus and (ii) Noto Shareholders (as defined herein), attached hereto as Annex
“A” (the "Letter of Intent I"), pursuant to:

 
 
(i)
In connection with Lacus: the negotiation of a certain option and joint venture
agreement whereby (1) Lacus would grant to Assignor three options to acquire up
to an aggregate of eighty five per cent (85%) interest in the Lacus Properties,
and (2) Assignor and Lacus would develop Lacus Properties under the joint
venture;

 
 
(ii)
In connection with Noto Shareholders: the acquisition of Noto shares by
Assignor.

 
 
(d)
Assignor, Lacus and Assignee entered into a binding letter agreement dated
January 8th, 2010, attached as Annex “B” hereto (the "Letter of Intent II", and
together with the Letter of Intent I, the “LOIs”), pursuant to which the parties
thereunder agreed that certain salars defined therein constitutes an area of
mutual interest between each of Assignor, Assignee and Lacus.

 
 
(e)
Assignor and Assignee have entered into a binding offer letter dated November
24th, 2009, attached as Annex “C” hereto (the “Puna Letter of Intent”), pursuant
to which Assignee has agreed to acquire all of the issued and outstanding shares
of Assignor, specifically bearing in mind the following assets of Assignor:


 
3

--------------------------------------------------------------------------------

 
 
 
(i)
Assignor rights and obligations in connection with the Lacus Properties.

 
 
(ii)
Assignor rights and obligations in connection with the Noto Properties.

 
 
(iii)
Assignor rights and obligations in connection with the Chilean Properties (as
defined herein)

 
 
(f)
Assignor and Assignee agreed on the Puna Letter of Intent to work together to
determine the most efficient legal and tax structure for the acquisition of the
properties by Assignee, and have concurred that the most efficient method for
purposes acquiring the Argentine Properties (as defined herein) is the
assignment of the LOIs from Assignor to Assignee.

 
 
(g)
In connection with Recital (f) above, Assignor and Assignee have decided to
partially terminate the Puna Letter of Intent regarding the terms and conditions
related to the acquisition of the Argentine Properties, and have agreed that all
rights and obligations between them in connection with the Argentine Properties
will be governed by the terms and conditions set forth in this Assignment
Agreement, provided that all terms and conditions set forth in the Puna Letter
of Intent in connection with the Argentine Properties will be superseded by the
terms and conditions set forth herein.

 
 
(h)
Notwithstanding the decision of the Parties to partially terminate the Puna
Letter of Intent pursuant to Recital (g) above, the Parties’ rights and
obligations under the Puna Letter of Intent regarding the acquisition by
Assignee of Assignor’s interests in connection with the Chilean Properties will
remain in full force and good standing.

 
 
(i)
Provided Recitals (g) and (h) above, the purchase price foreseen under Section
II of the Puna Letter of Intent shall be deemed reduced to such amount resulting
from subtracting the compensation paid under Section 3.1 hereof.

 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:
 
1.
Interpretation

 
1.1
Definitions.  The following capitalized words have the meaning given to them
below when used in this Assignment Agreement:

 
“Argentine Properties” means Lacus Properties and Noto Properties.
 
"Assignee" means LI3 Energy, INC.
 
“Assignment Agreement”: means this Assignment Agreement, including the recitals
herein and the schedules hereto, all as amended from time to time.
 
"Assignor" means Puna Lithium Corporation
 
“Chilean Properties” means the salar properties located in the region of Puna,
Chile, detailed as such in Schedule A to the Puna Letter of Intent.

 
4

--------------------------------------------------------------------------------

 
 
"Closing Date" means the date on which the Lacus Properties are properly and
validly recorded in the name of Lacus, and the parties to the Master Option
Agreement proceed as specified in Section 12 thereto.
 
“Lacus” means Lacus Minerals S.A.
 
“Lacus Properties” means the mining properties granted through the concession
regime of the Argentinean Mining Code, and identified under Schedule “A” to the
Letter of Intent I, regarding which Lacus beneficially owns a one hundred
percent (100%) interest.
 
"Letter of Intent I" has the meaning ascribed thereto in Recital (c) of this
Assignment Agreement.
 
"Letter of Intent II" has the meaning ascribed thereto in Recital (d) of this
Assignment Agreement.
 
“LOIs” has the meaning ascribed thereto in Recital (d) of this Assignment
Agreement.
 
“Master Option Agreement” means a certain Master Option Agreement, dated as of
the same date hereof, by and between Assignee and Lacus, pursuant to which Lacus
granted to Assignee three options to acquire up to an aggregate of eighty five
per cent (85%) interest in the Lacus Properties.
 
“Noto” means Notoenergy S.A.
 
“Noto Properties” means the mining properties granted through the concession
regime of the Argentinean Mining Code, and identified under Schedule “C” to the
Letter of Intent I, regarding which Noto beneficially owns a one hundred percent
(100%) interest.
 
“Noto Shareholders” means Beatriz Vazquez Nístico and Daniel Boris Gordon.
 
“Parties” means Assignor and Assignee.
 
“Puna Letter of Intent” has the meaning ascribed thereto in Recital (e) of this
Assignment Agreement.
 
“SEC” means the Securities and Exchange Commission of U.S.A
 
“Shares” has the meaning ascribed thereto in Section 3.1 of this Assignment
Agreement.
 
“Transaction Documents” means any agreement, document, instrument or certificate
to be executed in connection with the Master Option Agreement, including, but
not limited to this Assignment Agreement and all remaining documents included as
Schedules to the Master Option Agreement.
 
1.2
Interpretation Clauses.  In this Assignment Agreement, unless the context
otherwise requires:

 
 
(a)
headings and underlinings are for convenience only and do not affect the
interpretation of this Assignment Agreement;

 
 
(b)
words importing the singular include the plural and vice versa;

 
 
(c)
the words “hereof”, “herein”, and “hereunder” and words of similar import when
used in this Assignment Agreement shall refer to this Assignment Agreement as a
whole and not to any particular provision of this Assignment Agreement;


 
5

--------------------------------------------------------------------------------

 
 
 
(d)
a reference to a Section, Annex or Schedule is a reference to that Section of,
or that Annex or Schedule to, this Assignment Agreement unless otherwise
specified; and

 
 
(e)
the term “including” means “including without limitation” and any list of
examples following such term shall in no way restrict or limit the generality of
the word or provision in respect of which such examples are provided.

 
2.
ASSIGNMENT

 
The Assignor hereby assigns to the Assignee, and the Assignee accepts, all of
Assignor’s right, title and interest in the LOIs and all benefits to be derived
therefrom.
 
Once Lacus and Noto Shareholders have given their consent to the assignment
pursuant to Section 6 hereof, Assignor will be released from any obligation and
liabilities under the LOIs, which will be assumed by Assignee.
 
3.
CONSIDERATION

 
3.1
Price. The consideration for the Assignor assigning to the Assignee the
Assignor’s interest in the LOIs shall be the issuance, at Closing Date, of
8,000,000 fully paid and non-assessable common shares (the “Shares”) in the
capital of the Assignee as constituted on the date hereof, free and clear of all
liens, charges, adverse interests or restrictions on resale other than pursuant
to Section 3.3 herein and applicable U.S. securities laws.

 
3.2
Restrictions. The Shares shall be “restricted” securities within the meaning of
Rule 144 under the U.S. Securities Act of 1933 and shall be held in escrow by
Gottbetter & Partners, LLP, as escrow agents, as follows:

 
 
(a)
5,000,000 shares for a period of twelve (12) months commencing on the Closing
Date; and

 
 
(b)
3,000,000 shares for a period of eighteen (18) months commencing on the Closing
Date;

 
 
(c)
After the conclusion of the escrow period referred in Section 3.3(a) and 3.3(b)
above, as applicable, the Shares will be eligible for resale in compliance with
requirements of Rule 144.

 
3.3
Taxes. The compensation specified in this Section 3 comprises all taxes, wages,
costs of any type and profit, including VAT if applicable, that are incidental
to this Assignment Agreement.

 
4.
ASSIGNOR’S REPRESENTATIONS AND WARRANTIES

 
4.1
Representations and Warranties. The Assignor represents and warrants to and
covenants with the Assignee that:

 
 
(a)
the Assignor has full corporate power and capacity to enter into this Assignment
Agreement and this Assignment Agreement has been validly authorized, executed
and delivered by the Assignor;

 
 
(b)
the entering into and the performance of this Assignment Agreement and the
transactions contemplated herein will not result in the violation of any of the
terms and provisions of the documents giving cause to the assignment by the
Assignor, any shareholders’ or directors’ resolutions, or of any indenture,
other agreement, written or oral, to which the Assignor may be bound or to which
it may be subject, or any judgment, decree, order, rule or regulation of any
court or administrative body by which the Assignor is bound, or any statute or
regulation applicable to the Assignor;


 
6

--------------------------------------------------------------------------------

 
 
 
(c)
the Assignor is the lawful owner of, has good legal and beneficial title to, and
has the right to assign its interest in the LOIs;

 
 
(d)
the LOIs are valid and subsisting agreements;

 
 
(e)
Assignor has duly and timely paid to Lacus the US$50,000.00 non refundable sum
as of execution of the Letter of Intent I, and no sums or monies are owed
thereunder to Lacus, Noto or Noto Shareholders;

 
 
(f)
there have been no defaults or acts by the Assignor under the LOIs which have or
would permit Lacus or Noto Shareholders to terminate the LOIs;

 
 
(g)
to the best of the knowledge of the Assignor after due inquiry, the Argentine
Properties are free and clear of all liens, charges, and encumbrances;

 
 
(h)
to the best of the knowledge of the Assignor after due inquiry, Lacus is the
beneficial owner of and has the right to dispose of and to give good marketable
title to the Assignee, in and to the Lacus’ Properties, free and clear of all
liens, charges and encumbrances;

 
 
(i)
to the best of the knowledge of the Assignor after due inquiry, Noto is the
beneficial owner of the Noto’s Properties;

 
 
(j)
to the best of the knowledge of the Assignor after due inquiry, Noto
Shareholders are the record and beneficial owner of one hundred percent (100%)
of Noto Shares, free and clear of all liens, charges and encumbrances.  Each
Noto Shareholder has the power and authority to sell, transfer, assign and
deliver such Noto Shares as provided under the LOIs, and such delivery will
convey to Assignee good and marketable title to such Noto Shares, free and clear
of all liens, charges and encumbrances;

 
 
(k)
there is no litigation, proceeding or investigation pending or threatened
against the Assignor or, to the best of the knowledge of the Assignor after due
inquiry, Lacus, Noto, Noto Shareholders, the LOIs or the Argentine Properties,
nor does the Assignor know, or have any grounds to know after due inquiry, of
any basis for any litigation, proceeding or investigation which would affect
Lacus, Noto, Noto Shareholders, the LOIs or the Argentine Properties;

 
 
(l)
Assignor has been provided with a copy of the executed version of the Master
Option Agreement, and Assignor expressly acknowledges herein that closing under
the Master Option Agreement is subject to certain conditions detailed in Section
12 of the Master Option Agreement, which Assignor represent to know and accept.

 
 
(m)
Representations Relating to Assignor’s Acquisition of the Shares.


 
7

--------------------------------------------------------------------------------

 

 
1.
The Assignor is acquiring the Shares for investment for its own account and not
with the view to, or for resale in connection with, any distribution
thereof.  The Assignor understands and acknowledges that the Shares have not
been registered under the Securities Act or any state or foreign securities
laws, by reason of a specific exemption from the registration provisions of the
Securities Act and applicable state and foreign securities laws, which depends
upon, among other things, the bona fide nature of the investment intent as
expressed herein.  The Assignor further represents that it does not have any
contract, undertaking, agreement or arrangement with any Person to sell,
transfer or grant participation to any third person with respect to any of the
Shares.

 
 
2.
The Assignor understands that an active public market for Assignee Common Stock
may not now exist and that there may never be an active public market for the
Shares acquired under this Agreement.

 
 
3.
The Assignor either (i) is an “accredited investor” as defined in Rule 501 of
Regulation D as promulgated by the Securities and Exchange Commission under the
Securities Act or (ii) is not a “U.S. Person” as defined in Regulation S as
promulgated by the Securities and Exchange Commission under the Securities Act,
and, in each case, shall submit to Assignee such further assurances of such
status as may be reasonably requested by Assignee.

 
 
4.
The Assignor, if a non-U.S. Person, agrees that it is acquiring the Shares in an
offshore transaction pursuant to Regulation S and hereby represents to Assignee
as follows:

 
 
a.
Assignor is outside the United States when receiving and executing this
Agreement;

 
 
b.
Assignor has not acquired the Shares as a result of, and will not itself engage
in, any “directed selling efforts” (as defined in Regulation S) in the United
States in respect of the Shares which would include any activities undertaken
for the purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of the Shares;
provided, however, that Assignor may sell or otherwise dispose of the Shares
pursuant to registration of the Shares under the Securities Act and any
applicable state and provincial securities laws or under an exemption from such
registration requirements and as otherwise provided herein;

 
 
c.
Assignor understands and agrees that offers and sales of any of the Shares prior
to the expiration of a period of one year after the Closing Date (the
“Distribution Compliance Period”), shall only be made in compliance with the
safe harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the Securities Act or an exemption therefrom, and that all offers
and sales after the Distribution Compliance Period shall be made only in
compliance with the registration provisions of the Securities Act or an
exemption therefrom, and in each case only in accordance with all applicable
securities laws;

 
 
d.
Assignor understands and agrees not to engage in any hedging transactions
involving the Shares prior to the end of the Distribution Compliance Period
unless such transactions are in compliance with the Securities Act; and


 
8

--------------------------------------------------------------------------------

 

 
e.
Assignor hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Shares or any use of this Agreement, including: (a) any
applicable legal requirements incumbent upon Assignor within its jurisdiction
for the purchase of the Shares; (b) any foreign exchange restrictions applicable
to such purchase; (c) any governmental or other consents that Assignor may need
to obtain; and (d) the income tax and other tax consequences, if any, that may
be relevant to the purchase, holding, redemption, sale or transfer of the
Shares. Assignor’s subscription and payment for, and its continued beneficial
ownership of the Shares, will not violate any applicable securities or other
laws of Assignor’s jurisdiction.

 
 
5.
The Assignor represents that neither it nor, to its knowledge, any Person or
entity controlling, controlled by or under common control with it, nor any
Person having a beneficial interest in it, nor any Person on whose behalf
Assignor is acting: (i) is a Person listed in the Annex to Executive Order No.
13224 (2001) issued by the President of the United States (Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism); (ii) is named on the List of Specially
Designated Nationals and Blocked Persons maintained by the U.S. Office of
Foreign Assets Control; (iii) is a non-U.S. shell bank or is providing banking
services indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S.
political figure or an immediate family member or close associate of such
figure; or (v) is otherwise prohibited from investing in Assignee pursuant to
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules or orders (categories (i) through (v), each a “Prohibited
Assignor”). The Assignor agrees to provide Assignee, promptly upon request, all
information that is reasonably necessary or appropriate to comply with
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules and orders. The Assignor consents to the disclosure to U.S.
regulators and law enforcement authorities by Assignee and its affiliates and
agents of such information about Assignor as is reasonably necessary or
appropriate to comply with applicable U.S. anti-money-laundering, anti-terrorist
and asset control laws, regulations, rules and orders. The Assignor acknowledges
that if, following its investment in Assignee, Assignee reasonably believes that
Assignor is a Prohibited Assignor or is otherwise engaged in suspicious activity
or refuses to promptly provide information that Assignee requests, Assignee has
the right or may be obligated to prohibit additional investments, segregate the
assets constituting the investment in accordance with applicable regulations or
immediately require Assignor to transfer the shares of Common Stock.  The
Assignor further acknowledges that Assignor will have no claim against Assignee
or any of its affiliates or agents for any form of damages as a result of any of
the foregoing actions.

 
 
6.
The Assignor realizes that because of the inherently speculative nature of
business activities and investments of the kind contemplated by Assignee,
Assignee’s financial position and results of operations may be expected to
fluctuate from period to period and will, generally, involve a high degree of
financial and market risk that can result in substantial or, at times, even
total loss of the value of the Shares.


 
9

--------------------------------------------------------------------------------

 
 
 
7.
The Assignor acknowledges and agrees that Assignee is a “shell company” as
defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).  Pursuant to Rule 144(i) under the Securities Act, securities
issued by a current or former shell company (such as the Shares) that otherwise
meet the holding period and other requirements of Rule 144 nevertheless cannot
be sold in reliance on Rule 144 until one year after the date on which Assignee
files current “Form 10 information” (as defined in Rule 144(i)) with the SEC
reflecting that it ceased being a shell company, and provided that at the time
of a proposed sale pursuant to Rule 144, the issuer is subject to the reporting
requirements of section 13 or 15(d) of the Exchange Act and has filed all
reports and other materials required to be filed by section 13 or 15(d) of the
Exchange Act, as applicable, during the preceding 12 months (or for such shorter
period that the issuer was required to file such reports and materials), other
than Form 8-K reports.  As a result, the restrictive legends on certificates for
the Shares set forth below cannot be removed except in connection with an actual
sale meeting the foregoing requirements.

 
4.2
Representations and Warranties are of the Essence. Assignor understands that
Assignee is relying upon the representations and warranties set forth in this
Assignment Agreement as an inducement for entering into the Transaction
Documents; and that Assignee would not have entered into the Transaction
Documents if the following representations and warranties were not true and
correct in all respects.

 
4.3
Representations and Warranties to survive. The representations and warranties of
the Assignor shall survive the completion of the assignment of the LOIs.

 
5.
ASSIGNEE’S REPRESENTATIONS AND WARRANTIES

 
The Assignee represents and warrants to and covenants with the Assignor that:
 
 
(a)
the Assignee has full corporate power and capacity to enter into this Assignment
Agreement and this Assignment Agreement has been validly authorized, executed
and delivered by the Assignee;

 
 
(b)
the entering into and the performance of this Assignment Agreement and the
transactions contemplated herein will not result in the violation of any of the
terms and provisions of the documents giving cause to the assignment by of the
Assignee, any shareholders’ or directors’ resolutions, or of any indenture,
other agreement, written or oral, to which the Assignee may be bound or to which
it may be subject, or any judgment, decree, order, rule or regulation of any
court or administrative body by which the Assignee is bound, or any statute or
regulation applicable to the Assignee;

 
 
(c)
there is no litigation, proceeding or investigation pending or threatened
against the Assignee nor does the Assignee know, or have any grounds to know
after due inquiry, of any basis for any litigation, proceeding or investigation
which would affect the value of the Shares;

 
 
(d)
upon their issuance, the Shares will be validly issued to the Assignor as fully
paid and non-assessable shares in the capital of the Assignee, free and clear of
all liens, charges, adverse interests or restrictions on resale other than
pursuant to Section 3 herein and applicable U.S. securities laws; and

 
 
(e)
the common shares of the Assignee are quoted on the OTC Bulletin Board under the
symbol LIEG.OB, and are not listed or quoted on any other stock exchange;


 
10

--------------------------------------------------------------------------------

 
 
6.
NOTICE AND CONSENT

 
The Parties agree to notify Lacus and Noto Shareholders the execution of this
Assignment Agreement and request Lacus and Noto Shareholders consent to the
assignment documented hereby, in terms substantially similar to those stated in
Annex “D” hereto.
 
7.
CONDITIONS FOR PAYMENT

 
Payment set forth in Section 3.1 above will be subject to the following
conditions
 
 
(a)
Execution, on the date hereof, of the notice referred to in Section 6 hereof.

 
 
(b)
Obtaining by Assignee, on the date hereof, of a document executed by Lacus and
Noto Shareholders acknowledging and consenting to the assignment herein,
pursuant to Section 6 hereof.

 
 
(c)
Closing under the Master Option Agreement.

 
In the event that any of the conditions set forth in Section 12 of the Master
Option Agreement is not fulfilled and/or performed at or before the Closing Date
and Assignee terminates the Master Option Agreement, Assignee shall thereupon be
released from all obligations under this Assignment Agreement, including but not
limited to payment of the price set forth in Section 3.1.
 
 
(d)
The representations set forth in Section 4 continuing to be true on Closing
Date.

 
After fulfillment of all requirements set forth in this Section 7, Assignee will
issue the Shares as stated in Section 3.1 and 3.2 herein, and concurrently the
Parties will enter into an escrow agreement in substantially the form attached
as Annex "E" to this Assignment Agreement, for purposes of holding the Shares in
the terms and conditions specified in Section 3.3 hereof, where all costs and
expenditures for entering into such escrow agreement (including but not limited
to escrow agent fees) will be borne by Assignee.
 
8.
INDEMNIFICATION

 
The Assignor agree to indemnify and hold the Assignee and its directors,
officers, employees, affiliates, stockholders, agents, attorneys,
representatives, successors and assigns harmless from and against any and all
damages and losses (i) based upon, attributable to or resulting from the failure
of any of the representations and warranties made by the Assignor hereunder to
be true and correct in all respects at and as of the date hereof, or (ii) based
upon, attributable to or resulting from the breach of any covenant or obligation
of the Assignor hereunder.
 
9.
CONFIDENTIALITY

 
Unless otherwise required by applicable laws, the provisions of this Assignment
Agreement shall be confidential, and shall not be disclosed or otherwise
released to any other person without the prior written approval of the other
Party hereto; provided, however, that the Parties may each disclose such
information to their respective directors, officers, partners, employees,
counsel, auditors, consultants, lenders, insurance providers, brokers and
affiliates.

 
11

--------------------------------------------------------------------------------

 
 
10.
FURTHER ACTS

 
The Parties shall do such further and other acts and execute such further and
other documents as may be necessary to carry out the true intent and purposes of
this Assignment Agreement fully and effectively.
 
11.
NOTICE

 
All notices under this Assignment Agreement shall be in the English language and
shall be in writing and personally delivered during the usual working hours or
given by registered airmail, facsimile, cable or telex -acknowledged by answer
back- addressed to the Parties at the addresses set forth hereinbelow, or to
such other address of which any Party may advise the others in writing. Notices
will be deemed given when received. If notice is sent by facsimile, cable or
telex, a confirming copy of the same shall be sent promptly by airmail to the
same address:
 
PUNA LITHIUM CORPORATION
131 Bloor Street West, Upper Penthouse West
Toronto, Ontario, Canada
M5S 1S3
Attention:  David DesLauriers, President


Telephone:
(416) 897-4998
Facsimile:
(416) 924-0000
E-mail:
david.deslauriers@sympatico.ca



with a copy to:
 
WEIRFOULDS LLP
Suite 1600, The Exchange Tower
130 King Street West
Toronto, Ontario
M5X 1J5
Attention:  Sanjay Joshi
 
Telephone:
(416) 947-5013
Facsimile:
(416) 365-1876
E-mail:
sjoshi@weirfoulds.com

 
LI3 ENERGY, INC.
Av. Pardo y Aliaga 699 Of. 802
San Isidro, Lima
Perú
Attn:  Luis Saenz, Chief Executive Officer
Facsimile: 51-1 421-1649


with a copy to:


GOTTBETTER & PARTNERS, LLP
488 Madison Avenue, 12th Floor
New York, NY  10022
Attn:  Adam S. Gottbetter, Esq.
Facsimile:  (212) 400-6901


and


HOLT ABOGADOS
Santa Fe 1592, 4th Floor
(C1060 ABO) Buenos Aires, Argentina
Attn: Florencia Heredia
Facsimile: 54 11 5235 0235


 
12

--------------------------------------------------------------------------------

 
 
12.
GOVERNING LAW

 
This Letter will be governed by and interpreted in accordance with the laws of
New York, United States of America
 
13.
JURISDICTION AND DISPUTE RESOLUTION

 
The federal and state courts sitting in the Borough of Manhattan in the City of
New York
 
14.
MISCELLANEOUS

 
14.1.
Expenses. Except as otherwise expressly provided for in this Assignment
Agreement, each of the Parties shall bear their respective expenses incurred in
connection with the execution and delivery of this Assignment Agreement.

 
14.2.
Entire Agreement. The Assignment Agreement contains the entire agreement between
the Parties with respect to the subject matter hereof and supersedes all prior
communications and negotiations between the Parties.

 
14.3.
Severability. If any provision of the Assignment Agreement is declared invalid
by any tribunal, the remaining provisions shall not be affected thereby.

 
14.4.
Waiver. Either Party’s waiver of any breach, or failure to enforce any of the
terms and conditions of the Assignment Agreement, at any time, shall not in any
way affect, limit or waive such Party’s right thereafter to enforce and compel
strict compliance with every term and condition hereof.

 
14.5.
Amendment to be in Writing. No amendment, variation or modification of the
Assignment Agreement is valid unless made in writing and signed by both Parties.

 
14.6.
Counterparts.  This Assignment Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Assignment Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.

 
IN WITNESS WHEREOF the Parties hereto have executed this Assignment Agreement as
of the day and year first above written.
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
13

--------------------------------------------------------------------------------

 


SIGNED, SEALED AND DELIVERED
)
PUNA LITHIUM CORPORATION
in the presence of
)
   
)
   
)
Per:
/s/ David J. DesLauriers
 
)
 
Name: David J. DesLauriers
 
)
 
Title: President
 
)
 
I have the authority to bind the Corporation
 
)
     
)
LI3 ENERGY, INC.  
)
     
)
     
)
Per:
/s/ Luis Saenz
 
)
 
Name: Luis Saenz
 
)
 
Title: Chief Executive Officer
 
)
 
I have the authority to bind the Corporation
 
)
   

 
 
14

--------------------------------------------------------------------------------

 